IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALEEM SHABAZZ,                         §
                                       §      No. 475, 2017
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court of the
                                       §      State of Delaware
      v.                               §
                                       §      Cr. ID Nos. 1006012359 (N)
STATE OF DELAWARE,                     §                  1001022220 (N)
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: March 16, 2018
                          Decided:   March 22, 2018

                                     ORDER

      The appellant filed a letter on November 20, 2017, asking the Clerk to provide

him with a form for filing an appeal from the Superior Court’s judgment and

sentence on October 26, 2017, on a violation of probation. The Clerk docketed the

letter as an appeal and sent the appellant forms for filing a notice of appeal and for

applying for a waiver of the Court’s filing fee. The Clerk advised the appellant that

he must complete the forms and file them by December 5, 2017 for the appeal to

proceed. When the appellant did not return the forms by the December 5 deadline,

the Clerk issued a notice directing the appellant to show cause why the appeal should

not be dismissed. The notice advised the appellant that his failure to respond to the

notice would result in the dismissal of the appeal as unopposed. The appellant has
not responded to the notice to show cause and has filed nothing further in this case.

Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule

3(b)(2)(a), that the appeal is DISMISSED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice




                                         2